—Appeal from a judgment of the Supreme Court (Teresi, J.), entered October 23, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court by letter that the determination at issue in this proceeding has been administratively reversed and that all references thereto will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Mikoll, J. P., Crew III, Peters, Spain and Mugglin, JJ., concur. Ordered that the petition is dismissed, as moot, without costs.